Citation Nr: 1624057	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from December 26, 2007, and from 50 percent from June 17, 2011, to the present. 

2.  Entitlement to an initial disability rating for coronary artery disease (CAD), in excess of 60 percent from October 5, 2007, in excess of 30 percent from November 28, 2007, in excess of 10 percent from November 22, 2010, and in excess of 60 percent from September 13, 2011.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability. 

4.  Entitlement to an earlier effective date, prior to April 2, 2012, for a total disability rating due to individual unemployability (TDIU). 

5.  Entitlement to an earlier effective date, prior to April 2, 2012, for Dependents' Educational Assistance. 

6.  Entitlement to an increased rating in excess of 10 percent for degenerative disease in the left shoulder. 


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008, September 2008, February 2009, October 2011, April 2013, June 2014, and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Lincoln, Nebraska.

Due to the complex development of the claims before the Board, a review of the procedural history is required.  In a June 2011 Board decision, the Veteran was denied the claims of entitlement to service connection for a sleep disorder, neck disability, left shoulder disability, and right shoulder disability.  The Board also remanded the claims for an increased initial rating for service-connected PTSD and for service connection for a heart disorder.  In an October 2011 rating decision, the RO granted service connection for CAD, status post myocardial infarction.  The Veteran subsequently perfected a timely appeal with the staged ratings assigned for the service-connected CAD.  Additionally, the Veteran appealed the Board's June 2011 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in February 2012, the Court ordered that the joint motion for remand (JMR) be granted.  The Court vacated and remanded the Board's decision with regard to the issues of entitlement to service connection for a sleep disorder, neck disability, left shoulder disability, and right shoulder disability.  The Court's order was effectuated by a December 2013 Board remand.  Separate and apart from this remand, in an April 2013 rating decision, the RO granted the Veteran a TDIU and basic eligibility to Dependent's Education Assistance from April 2, 2012.  The Veteran has perfected appeals regarding the effective dates of these awards.  

Following the December 2013 Board remand, the RO granted service connection for degenerative disc disease of the cervical spine and assigned a 10 percent rating effective October 5, 2007.  In an October 2014 rating decision, the RO granted service connection for a right shoulder disability and a left shoulder disability.  The Veteran perfected an appeal regarding the disability rating that was assigned to his left shoulder disability.  In April 2015 and August 2015, the Board remanded the appeal to obtain outstanding treatment records and a supplemental statement of the case (SSOC).  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability, and entitlement to an increased rating in excess of 10 percent for degenerative disease in the left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.
2.  Throughout the appeal period, the Veteran's CAD limited him to a workload of greater than 3 METs but not greater than 5 METs.

3.  Since January 1, 2012, the Veteran has been unable to obtain and maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating of 50 percent, but no higher, for the service-connected PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for the assignment of an initial disability rating of 60 percent, but no higher, for the service-connected CAD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).  

3.  The criteria for an earlier effective date of January 2, 2012, for a TDIU rating are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400, 4.16 (2015).

4. The criteria for an earlier effective date of January 2, 2012, for basic eligibility to Dependents' Educational Assistance are met.  38 U.S.C.A. §§ 3501(a)(1)(A), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 21.3021 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to all the issues on appeal with the exception of entitlement to service connection for a sleep disorder, to include as secondary to service-connected disability, and entitlement to an increased rating in excess of 10 percent for degenerative disease in the left shoulder.  These issues are being remanded to an AOJ and a discussion of the VCAA as it pertains to these issues is not warranted at this time.

The claims for higher ratings and earlier effective dates arise from the Veteran's disagreement with the initial ratings and effective dates assigned in connection with the grant of benefits.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, service treatment records (STRs), VA treatment records, and private records identified by the Veteran have been obtained.  In addition, the Veteran was afforded VA examinations in July 2008, June 2011, September 2011, August 2012, May 2014, and July 2014.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided a rationale for the conclusions given.  The examination findings are supplemented by clinic treatment records and lay statements, and the Board finds no lay or medical evidence of a material increased severity since the last VA examinations.  Notably, the Veteran has a history of myocardial infarctions with cardiac arrest.  In light of this history, the VA examiners have estimated the Veteran's workload capacity rather than conduct exercise testing.  Neither the Veteran nor his attorney has argued that actual exercise testing be conducted.  As such, the examination reports obtained by VA adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

II.  Rating Principles

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the disabilities have not significantly changed and will result in uniform ratings for the entire appeal period.  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A.  PTSD

The Veteran's PTSD has been rated 30 percent disabling from December 26, 2007, and 50 percent disabling since June 17, 2011, under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under these criteria, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that diagnostic code.  Id. at 443.
Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as revised in the 1994, fourth edition (DSM-IV).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Furthermore, with specific regard to the 70 percent rating, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that such rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki 713 F.3d 112, 118 (Fed. Cir. 2013).  

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p. 32.).  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

Historically, the Veteran's VA clinic records in 2007 reflect his report of mood swings, short fuse, anger and depression.  He had sleep difficulty treated with Ambien.

In a statement received in February 2008, the Veteran's brother described the Veteran as having a definite lack of interest in activities, being distanced from people, sleep difficulty, nightmares, flashbacks, avoidance of war reminders, easy anger to the point of having altercations with others, concentration difficulties, hypervigilance, and easy startle. 

In July 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed PTSD.  At the time of the examination, the Veteran was employed.  He was single, but maintained active relationships with his two children.  The Veteran indicated that he had nightmares infrequently.  He explained that he avoided triggers such as watching war movies and talking to people about combat events.  Intrusive thought or memories were rare.  The Veteran explained that he was a "loner."  The VA examiner indicated that the Veteran's estrangement and affective restriction were mild to moderate.  His sleep was impaired moderately and his irritability was mild.  The VA examiner summarized that the Veteran's PTSD was such that there would be intermittent periods of inability to perform occupational tasks with an associated decrease in work efficiency.   The VA examiner assigned a GAF score of 60.  The Veteran was also diagnosed with a depressive disorder due to a general medical condition.  The VA examiner commented that the PTSD did not cause or aggravate the depressive disorder.  He assigned a GAF score of 53 for the depressive disorder.

In June 2011, the Veteran was afforded another VA examination to determine the severity of his PTSD.  At the examination, the Veteran was clean and casually dressed.  His psychomotor activity was lethargic.  His speech was soft and spontaneous.  He displayed a dysphoric mood.  He was oriented to person, time, and place.  His memory was mildly impaired.  He endorsed sleep disturbances that caused him to wake up 3 to 4 times per night and intrusive memories associated with his combat experience.  The Veteran had an exaggerated startle response and outbursts of anger.  He indicated that he still worked full-time in his construction business, but described increased irritability, tardiness, fatigue, and concentration problems at work.  The VA examiner assigned a GAF score of 56.

In May 2014, the Veteran underwent his most recent VA examination to determine the severity of his PTSD.  The VA examiner diagnosed PTSD and depression, but stated that it was no possible to differentiate which symptoms were attributable to each diagnosis.  The Veteran had relationships with a female companion, his children, and grandchildren.  At the time of the examination, the Veteran was retired due to his shoulders, neck, and heart.  He attended church once a month.  He enjoyed working in his garage and gardening.  The Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The VA examiner concluded that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

The Board finds that a 50 percent evaluation for the Veteran's PTSD is warranted for the entire appeal period.  The July 2008 VA examiner commented that the PTSD did not cause or aggravate the Veteran's depressive disorder.  However, he did not differentiate the symptoms attributable to each mental health diagnosis.  By contrast, the May 2014 VA examiner found that it was impossible to differentiate the symptoms attributable to each diagnosis.  The Board considers all of the Veteran's noted psychiatric symptoms to be related to his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).

Throughout the appeal period, the Veteran has exhibited moderate disturbances in sleep and motivation and impaired memory.  The GAF scores assigned during the appeal period have reflected moderate symptomatology.  Additionally, the Board discerns no appreciable increased severity of PTSD symptoms at any time during the appeal period, and the lay description of symptomatology by the Veteran's brother at the inception of the appeal period is consistent with the symptomatology relied upon by the RO to award a 50 percent rating effective June 17, 2011.  Thus, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity for the entire appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has also considered whether the Veteran is entitled to an evaluation of 70 percent for his service-connected PTSD at any time during the entire appeal period.  A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.  

Here, the Veteran clearly has impairment of mood, sleep difficulty, anhedonia, limited social relations, psychomotor retardation, anger outbursts, exaggerated startle response, irritability, concentration difficulties and intrusive memories.  His PTSD caused him to experience tardiness and decreased work performance.  However, he has not reported suicidal ideation.  There is no lay or medical evidence of significant impairment of thought process, thought content, speech, personal appearance and hygiene.  There is no report of unprovoked violence.  Additionally, the Veteran has been able to maintain relationships with his children, grandchildren, and a companion.  The May 2014 VA examiner concluded that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity as reflected in a GAF score of 56.  Similarly, the prior VA examiners assigned GAF scores of 53 (2008) and 56 (2011).  These scores are consistent with the moderate symptomatology supporting the currently assigned 50 percent rating.

Taking into account all of these factors, the Board finds that the Veteran does not meet, or more nearly approximate, the criteria for a 70 percent rating for PTSD for any time during the appeal period.  In so finding, the Board has found that the descriptions of symptomatology and limitations provided by the Veteran and his brother to be credible and consistent with the evidentiary record and relied upon, in part, to support the assignment of a 50 percent rating for the entire appeal period.  To the extent that the Veteran perceives a greater level of disability than awarded by the Board, the Board places greater probative weight to the findings and opinions of the VA examiners and clinicians who have greater expertise and training than the Veteran in evaluating the nature and severity of PTSD.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Thus, the credible lay and medical evidence is against a disability rating in excess of 50 percent for his PTSD at any time during the appeal period.  Id.

B.  CAD 

The Veteran's CAD has been rated 60 percent from October 5, 2007, 30 percent from November 28, 2007, 10 percent from November 22, 2010, and 60 percent since September 13, 2011.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction  of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Historically, the Veteran has undergone several heart catheterizations with stent placement.  He has had two myocardial infarctions, to include a cardiac arrest in April 2007 followed by additional catheterization and stenting.  The cardiac catheterization revealed 50 percent in-stent restenosis of the distal left anterior descending, and 50 percent stenosis of the right coronary artery.  He subsequently reported shortness of breath (SOB) on exertion, fatigue and ongoing intermittent chest pain with activities such as lifting, roofing and working over his head.  The Veteran generally described being incapable of working as strenuous as in the past.  An examiner advised the Veteran against activities such as heavy lifting and strenuous activities which aggravated his symptoms.  A treadmill stress echocardiogram in September 2006 revealed a maximum workload capacity of 12.8 METS.  There was an ejection fraction of 50 percent.

In May 2007, the Veteran was described as having generalized fatigue with his physically exertive occupation with an advisement against heavy lifting.  His physician was inquiring as to whether the Veteran qualified for disability.  An exercise spect myocardial perfusion test in November 2007 revealed a maximum workload capacity of 12.8 METS and an ejection fraction of 60 percent.  

In September 2008, the Veteran reported chest discomfort at rest associated with diaphoresis, and an occasional irregular heartbeat which felt like fluttering.  He was assessed with angina, and prescribed Imdur.  A cardiac catheterization in December 2008 was interpreted as showing mild to moderate coronary artery disease with an ejection fraction of 55 percent.  He was hospitalized in 2010 due to angina pectoris.  

In September 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his CAD.  The VA examiner diagnosed the Veteran with CAD and indicated that he had a myocardial infarction.  However, the Veteran did not have congestive heart failure.  Interview-based METs testing showed the Veteran was able to complete more than 3 METs, but less than 5 METs of work before experiencing dyspnea, fatigue, and angina.  The Veteran had a left ventricular ejection fraction of 55 percent.

In August 2012, the AOJ obtained a VA medical opinion to estimate METs for the period prior to the September 2011 VA examination.  The VA examiner reviewed the Veteran's file and VA treatment records.  He acknowledged that the Veteran experienced chest discomfort during the course of his employment in the construction industry.  However, he was unable to estimate the METs the Veteran was able to perform between 2007 and 2011, even though the ejection fraction was well-preserved.

In May 2014, the VA examiner was provided his most recent VA examination to determine the severity of his CAD.  The VA examiner diagnosed the Veteran with CAD and indicated that he had a myocardial infarction.  However, the Veteran did not have congestive heart failure.  Interview-based METs testing showed the Veteran was able to complete more than 3 METs, but less than 5 METs of work.  The Veteran had a left ventricular ejection fraction of 60 percent.

In July 2014, the AOJ obtained a medical opinion to clarify whether the 3-5 METs provided in the September 2011 VA examination was intended to cover the period of November 2007 to September 2011.  The VA examiner commented that this was a "typo", and after additional review, the examiner found that the Veteran's ejection fraction in December 2010 was 60 percent.  Based on this information, the METs would be most compatible with 5-7 METs, not 3-5 METs.

Thereafter, in August 2014, the Veteran underwent TEE guided cardioversion due to atrial flutter with rapid ventricular response.  An echocardiogram reflected an ejection fracture of 50 percent.  There was no report of congestive heart failure.

Based upon a review of the record, the Board finds that the Veteran is entitled to a 60 percent evaluation for the entire appeal period for his CAD.  The Board finds the July 2014 and September 2011 VA examination reports highly probative as they were based upon reviews of the record, examinations, and interviews with the Veteran.  The examination reports each show the Veteran was able to complete more than 3 METs, but less than 5 METs of work.  His ejection fractions were between 55 percent and 60 percent at each examination.  The July 2014 VA examiner's conclusion that the September 2011 VA examination contained a typo is not support by sufficient rationale.  Most notably, the July 2014 VA examiner did not address how METs testing was the same in May 2014 with a marginally improved ejection fraction as the METs testing performed in September 2011.  Furthermore, the Board finds no lay or medical evidence suggesting an improvement of functioning for any time during the appeal period.

The Board has also considered whether the Veteran is entitled to a rating in excess of 60 percent for CAD.  A 100 percent evaluation is warranted when arteriosclerotic heart disease results in chronic congestive heart failure or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  The weight of the evidence is against a 100 percent evaluation as the Veteran's ejection fraction has been at least 50 percent for the entire appeal period.  There is no estimation that the Veteran has a workload of 3 METs or less.  Rather, the actual exercise testing conducted in 2007 and earlier showed much better workload capacity than the VA examiner estimations.  Additionally, there is no medical evidence that the Veteran has manifested congestive heart failure.  38 C.F.R. § 4.104, Diagnostic Code 7005.

In so holding, the Board has found that the descriptions of symptomatology and limitations provided by the Veteran to be credible and consistent with the evidentiary record and relied upon, in part, by the VA examiners to estimate his workload capacity.  To the extent that the Veteran perceives a greater level of disability than awarded by the Board, the Board places greater probative weight to the findings and opinions of the VA examiners and private clinicians who have greater expertise and training than the Veteran in evaluating the medical issues of workload capacity, ejection fraction and congestive heart failure.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Extraschedular consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).


As addressed below, the Board must remand the issue of entitlement to a higher rating for left shoulder disability.  As such, consistent with the holdings in Johnson and Yancy, the Board defers consideration of entitlement to referral for extra-schedular consideration as well as potential entitlement to special monthly compensation pending final appellate review of any additional service-connected disability which has yet to be finally rated.

III.  Effective Dates

The Veteran seeks earlier effective dates, prior to April 2, 2012, for TDIU and Dependents' Educational Assistance.  In an April 2016 statement, the Veteran's attorney argued that the Veteran was entitled to an effective date of January 1, 2012.  Specifically, the Veteran's attorney contends that the Veteran's part-time work that he performed in January 2012 did not constitute substantially gainful employment and that the effective date of each award should be January 1, 2012.

Basic eligibility for Dependents' Educational Assistance (Chapter 35 benefits) is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021. 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of one 60 percent disability, disabilities of common etiology or accident, and injuries incurred in action will be considered a single disability.  38 C.F.R. § 4.16(a).

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110. Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).

In the present case, the Veteran meets the schedular criteria for TDIU and has been awarded TDIU effective April 2, 2012 (the after day he stopped working part-time).  In April 2012, VA received the Veteran's Application for Increased Compensation Based on Unemployability.  The application indicates that the Veteran last worked part-time in January 2012.  Subsequently, in a June 2012 statement, the Veteran wrote that he quit his construction business effective April 1, 2012 due to his service-connected disabilities.  In 2011, the Veteran made $18,000 working on average three days per week.

The Board finds that the Veteran is entitled to an effective date of January 2, 2012, for TDIU and Dependents' Educational Assistance, as this date corresponds with the Veteran's inability to maintain substantially gainful employment.  However, the Veteran is not entitled to an effective date earlier than January 2, 2012, as his 2011 earnings exceeded the poverty threshold.  Furthermore, based upon the April 2016 submission, the Veteran and his attorney concede that the proper effective date for the Veteran's awards is January 2, 2012.  The claims are granted.
ORDER

A 50 percent evaluation is granted for the entire appeal period for PTSD, subject to the regulations governing the payment of monetary benefits. 

A 60 percent evaluation is granted for the entire appeal period for CAD, subject to the regulations governing the payment of monetary benefits. 

An earlier effective date of January 2, 2012, for the TDIU rating is granted.

An earlier effective date of January 2, 2012, for Dependents' Educational Assistance is granted.


REMAND

In July 2014, the AOJ obtained a VA medical opinion to determine the nature and etiology of the Veteran's claimed sleep disorder.  The VA examiner concluded that the Veteran's sleep apnea was most likely caused by weight gain.  The VA examiner concluded that there was no factual demonstrable medical literature to support the contention that sleep apnea was caused by or the result or aggravated by the Veteran's PTSD.  The Board finds that this opinion is inadequate as the VA examiner failed to address the medical literature supporting the theory of secondary service connection submitted by the Veteran or provide a sufficient rationale as to why PTSD did not cause or aggravate the Veteran's claimed sleep disorder.  Additionally, the Veteran has also submitted medical literature that suggests a link between PTSD and CAD.  The Board finds that an opinion should also be obtained to determine whether there is a relationship between the Veteran's service-connected CAD and claimed sleep disorder as the Veteran's submissions constitute an implied theory of entitlement. 

In May 2014, the Veteran was afforded his most recent VA examination to determine the severity of his service-connected left shoulder disability.  At the examination, the Veteran stated that during flare-ups, he was unable to do work above chest level.  The VA examiner opined that there was no pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups, or when the shoulder joints were used repeatedly over a period of time.  The Board finds that this examination is inadequate as the VA examiner failed provide a supporting rationale for his opinion or address the Veteran's contention that he was unable to do work past chest level.  Since the examination was over two years ago, the Board finds that a remand is necessary to afford the Veteran with a new VA examination to address his flare-ups and his current level of disability.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the case to the VA examiner who provided the July 2014 VA opinion, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  If the VA examiner determines that an additional examination of the Veteran is necessary to a provide reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The examiner should then provide an addendum opinion, responding to the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claim sleep disorder was caused or permanently aggravated beyond its natural progression by the service-connected PTSD?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claim sleep disorder was caused or permanently aggravated beyond its natural progression by the service-connected CAD?

In rendering the opinions, the VA examiner is asked to specifically address the articles submitted by the Veteran and received in December 2012.

The examiner must include in the examination report the rationale for any opinion expressed.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his left shoulder disability.  The VA examiner should evaluate the functional impairment that the Veteran experiences during a flare-up and/or repetitive use.  In so doing, the examiner should take into consideration the clinic findings in the VA setting such as a May 10, 2008 VA clinic record noting the Veteran being unable to abduct his left arm and a March 2008 record noting an inability to abduct above 15 degrees with magnetic resonance imaging scan interpreted as showing possible full thickness supraspinatus tear with fluid around the head of the biceps tendon.

The examiner must include in the examination report the rationale for any opinion expressed.  

3.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


